Electronically Filed
                                                         Supreme Court
                                                         SCWC-12-0000869
                                                         07-JAN-2016
                                                         08:18 AM



                           SCWC-12-0000869

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Petitioner/Plaintiff-Appellee,

                                 vs.

                     MAKULOA KEALIIKEKAI COLLINS,
                   Respondent/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
              (CAAP-12-0000869; CIV. NO. 11-1-0077)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Plaintiff-Appellee State of Hawaii’s

application for writ of certiorari filed on November 30, 2015, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, January 7, 2016.

Donn Fudo                      /s/ Mark E. Recktenwald
for petitioner
                               /s/ Paula A. Nakayama
Dwight C.H. Lum
for respondent                 /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson